DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Remarks filed on 09/29/2021. 
Claims 1, 2, 4, 6-8, 21, 22, 24, and 26-30 are pending. 
Response to Arguments
Applicant’s arguments, see page 7, filed 09/29/2021, with respect to the rejection of claims 22-28 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 22-28 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant has provided no arguments regarding the claim interpretation under 35 U.S.C. 112(f). Therefore, the claim interpretation is being maintained.  
Applicant's arguments filed 09/29/2021 regarding the rejection of the claims under 35 U.S.C. 101, 102(a)(2), and 103 have been fully considered but they are not persuasive. 
Rejection of claims 1-8 and 21-28 under 35 U.S.C. 101
Independent claims 1 and 21 have been amended to include a user interface that graphically presents the characteristic of the stored P-wave. Claims 3, 5, 23, and 25 have been cancelled. Applicant argues that the claims are not directed to a mental process since the device comprises only physical components such as electrodes, an ECG sensor, a user interface, and computer readable memory (i.e. see Remarks, pages 14-16). Examiner respectfully disagrees. Independent claims 1 and 21 are directed towards a system and method for filtering P-waves by obtaining ECG data, calculating quality scores of the P-waves, comparing the quality scores of the P-waves to each other, and storing the P-waves with better quality scores. The additional elements of a user interface, electrodes, an ECG sensor, and 
Rejection of claims 1, 8, 21, and 28 under 35 U.S.C. 102(a)(2) – Hahn et al. (US 2017/0368360)
Independent claims 1 and 21 have been amended to include “a user interface”, “wherein calculating the quality score of the first candidate P-wave comprises determining whether the first candidate P-wave coincides with an arrhythmia event”, and “graphically present the calculated characteristic of the stored P-wave on the user interface”. Claims 3, 5, 23, and 25 have been cancelled. Applicant argues that Hahn fails to teach “calculating a quality score of the first candidate P-wave by calculating a quality score of ECG data between the onset and the offset of the first candidate P-wave, wherein calculating the quality score of the first candidate P-wave comprises determining whether the first candidate P-wave coincides with an arrhythmia event” and “comparing the quality score of the first candidate P-wave with the quality score of the second candidate P-wave” (i.e. see Remarks, pages 17-20). Examiner respectfully disagrees. Hahn teaches it is known to calculate a quality score of a candidate P-wave (e.g. Par. [0087]-[0088]: if a P-wave is detected and determined to be a good quality P-wave then pacing therapy is delivered; Par. [0106]: strength of the signal is used), and compare the quality score of the first candidate P-wave with the quality score of the second candidate P-wave (e.g. Par. [0096]: comparing the current P-wave with the previous P-wave; Fig. 6: comparing current P-wave 262 to previous P-wave 254; Par. [0112]: comparing the current P-wave to a template, and when it doesn’t match, discarding the P-wave; Par. [0111]: the template may be a prior P-wave). Hahn does not disclose the limitation “wherein calculating the quality score of the first candidate P-wave comprises determining whether the first candidate P-wave coincides with an arrhythmia event”. However, in the Non-Final 
Rejection of claims 2-7 and 22-27 under 35 U.S.C. 103
Independent claims 1 and 21 have been amended to include limitations from claims 3 and 5, and 23 and 25, respectively. Claims 3, 5, 23, and 25 have been cancelled. Applicant argues that Hahn in view of Sarkar, Brockway, Kremliovsky, and/or van Dam fails to suggest or render obvious “wherein calculating the quality score of the first candidate P-wave comprises determining whether the first candidate P-wave coincides with an arrhythmia event”. As explained above, Sarkar was used to teach this limitation in the Non-Final Rejection of 06/29/2021. Applicant argues that Hahn or Sarkar fail to teach this limitation (i.e. see Remarks, page 20). Examiner respectfully disagrees. Sarkar is directed towards a method and apparatus for determining atrial arrhythmia events. Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event (Sarkar, Abstract: determining an atrial arrhythmia event by comparing portions of a sensed cardiac signal) in order to detect P-waves that are representative of atrial function (Sarkar, Col. 19, lines 57-60). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Sarkar's determination of whether a P-wave coincides with an arrhythmia event in the quality score calculation of Hahn because Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event in order to detect P-waves that are representative of atrial function. New claims 29 and 30 are addressed in the office action below. 
Claim Objections
Claims 8 and 28 are objected to because of the following informalities:  
Claims 8 and 28, line 2, “further configure” should read “further configured”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the ECG sensor in claim 1. The “ECG sensor” is interpreted as a processing unit as described in paragraph [0031] and reference number 306 in Figure 3 in the applicant’s specifications. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6-8, 21, 22, 24, and 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for filtering P-waves by obtaining ECG data, calculating quality scores of the P-waves, comparing the quality scores of the P-waves to each other, and storing the P-waves with better quality scores. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 29 are directed towards a system, and claim 21 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 21, and 29 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of generic electrodes, a generic ECG sensor, a generic display device, and a generic processor are recited at a high level of generality (i.e. as generic computer components to acquire, process, and analyze medical signals) such that they amount to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.04(a)(2)(III)(C).

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of generic electrodes, a generic ECG sensor, a generic display device, and a generic processor amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2, 8, 21, 22, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Patent Application Publication 2017/0368360 A1, of record), hereinafter Hahn, further in view of Sarkar et al. (US Patent Number 9,603,543 B2, of record), hereinafter Sarkar, and further in view of Brockway et al. (US Patent Number 9,008,762 B2, of record), hereinafter Brockway.
Regarding claims 1 and 21, Hahn teaches a system and method comprising: a pair of electrodes electrically coupled to an ECG sensor and configured to receive ECG data from a patient (Hahn, Figure 1: patient 10, electrodes 32 and 34, programmer 30); a user interface (e.g. Par. [0065]: the programmer can include a user interface); and a computer readable memory (Hahn, Figure 2: memory 54), wherein the ECG sensor is configured to receive the ECG data from the pair of electrodes (Hahn, Figure 1: patient 10, electrodes 32 and 34, programmer 30; Figure 4: ECG data), detect an onset and offset of a first candidate P-wave represented in the ECG data (Hahn, par. [0087]: lines 2-5; Figure 5B: onset 202, offset 204), calculate a quality score of the first candidate P-wave by calculating a quality score of ECG data between the onset and the offset of the first candidate P- wave (Hahn, par. [0087]-[0088]: if a P-wave is detected and determined to be a good quality P-wave then pacing therapy is delivered; Par. [0106]: strength of the signal is used), detect an onset and an offset of a second candidate P-wave represented in the ECG data (Hahn, par. [0087]: lines 2-5; Figure 5B: onset 202, offset 204), calculate a quality score of the second candidate P-wave by calculating a quality score of ECG data between the onset and the offset of the second candidate P- wave (Hahn, par. [0087]-[0088]: if a P-wave is detected and determined to be a good quality P-wave then pacing therapy is delivered; Par. [0106]: strength of the signal is used), compare the quality score of the first candidate P-wave with the quality score of the 
However, Hahn fails to disclose wherein calculating the quality score of the first candidate P-wave comprises determining whether the first candidate P-wave coincides with an arrhythmia event; and graphically presenting the calculated characteristic of the stored P-wave on the user interface.
Hahn teaches it is known to use the system to detect an arrhythmia event (Hahn, par. [0079]: lines 1-5), but is silent on determining whether it coincides with a P-wave. Sarkar teaches a method and apparatus for determining atrial arrhythmia events. Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event (Sarkar, Abstract: lines 1-12) in order to detect P-waves that are representative of atrial function (Sarkar, Col. 19, lines 57-60). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Sarkar's determination of whether a P-wave coincides with an arrhythmia event in the quality score calculation of Hahn because Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event in order to detect P-waves that are representative of atrial function.
However, Hahn in view of Sarkar fails to disclose graphically presenting the calculated characteristic of the stored P-wave on the user interface. Brockway teaches a method and apparatus for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the display taught by Brockway for displaying the calculated characteristic taught by Hahn in view of Sarkar, because using a display would allow healthcare providers to evaluate the presented physiological data.
Claims 1 and 21 are obvious over Hahn, Sarkar, and Brockway as indicated above. Regarding claims 2 and 22, Hahn in view of Sarkar fails to disclose wherein calculating the quality score comprises determining an average root mean square amplitude of noise between the onset and offset of the candidate P-wave. Brockway teaches a method and apparatus for identifying cardiac risk using a cardiac-based metric (i.e. a quality score). Brockway teaches it is known to use the root mean square value of successive difference between beat-to-beat values (i.e. noise) as a cardiac-based metric (Brockway, Col. 6, lines 13-20). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the root mean square taught by Brockway for determining the quality score of Hahn because Brockway indicates that the root mean square value is a known method for calculating the quality score of P-waves.  
Claims 1 and 21 are obvious over Hahn, Sarkar, and Brockway as indicated above. Regarding claims 8 and 28, Hahn further teaches the circuitry being configured to store in the computer-readable memory a plurality of P-waves (Hahn, par. [0071]: the device consists of memory that is used to store device data).
Regarding claim 29, Hahn teaches an electrocardiogram (ECG) monitoring system comprising: a monitoring device worn by a patient, the monitoring device comprising: (i) one or more electrodes 
However, Hahn fails to teach wherein calculating the quality score of the first candidate P-wave comprises determining that the first candidate P-wave is not coincident with an arrhythmia event, and (ix) direct the user interface to graphically present the calculated characteristic of the stored P-wave.
Hahn teaches it is known to use the system to detect an arrhythmia event (Hahn, par. [0079]: lines 1-5), but is silent on determining whether it coincides with a P-wave. Sarkar teaches a method and apparatus for determining atrial arrhythmia events. Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event (Sarkar, Abstract: lines 1-12) in order to detect P-waves that are representative of atrial function (Sarkar, Col. 19, lines 57-60). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Sarkar's determination of whether a P-wave coincides with an arrhythmia event in the quality score calculation of Hahn because Sarkar teaches it is known to determine whether a P-wave coincides with an arrhythmia event in order to detect P-waves that are representative of atrial function.
However, Hahn in view of Sarkar fails to disclose graphically presenting the calculated characteristic of the stored P-wave on the user interface. Brockway teaches a method and apparatus for identifying cardiac risk using a cardiac-based metric (i.e. a quality score). Brockway teaches it is known to use a display to present the calculated characteristic of the P-wave (Brockway, Col. 14: lines 44-67; Figure 5: ambulatory monitoring device 701). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the display taught by Brockway for displaying the calculated 
Claim 29 is obvious over Hahn, Sarkar, and Brockway as indicated above. Regarding claim 30, Hahn further teaches wherein the monitoring device is implanted within the patient (e.g. Par. [0009]).
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Patent Application Publication 2017/0368360 A1, of record), hereinafter Hahn, further in view of Sarkar et al. (US Patent Number 9,603,543 B2, of record), hereinafter Sarkar, and further in view of Brockway et al. (US Patent Number 9,008,762 B2, of record), hereinafter Brockway, as applied to claims 1, 2, 21, and 22 above, and further in view of Kremliovsky et al. (US Patent Application Publication 2007/0219453 A1, of record), hereinafter Kremliovsky. 
Claims 2 and 22 are obvious over Hahn, Sarkar, and Brockway as indicated above. Regarding claims 4 and 24, Hahn in view of Sarkar and Brockway fail to disclose wherein the circuitry is configured to detect an onset of the first candidate P-wave using a Hilbert transform. Kremliovsky teaches a method of detecting a physiological condition, such as ventricular fibrillation. Kremliovsky teaches it is known to use a Hilbert transform for ECG signal detection (Kremliovsky, par. [0038]: lines 1-5; par. [0040]: lines 1-4), since it reduces the effect of noise on the signal. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the Hilbert transform as taught by Kremliovsky in place of the wavelet transform as taught by Hahn because using a Hilbert transform to detect an onset of the P-wave reduces the effect of noise on this signal, which can be very high in biological systems, and reducing the effect of noise on this signal will result in correct detection of the onset of the P-wave.
Claims 6, 7, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US Patent Application Publication 2017/0368360 A1, of record), hereinafter Hahn, further in view of Sarkar et al. (US Patent Number 9,603,543 B2, of record), hereinafter Sarkar, further in view of Brockway et al. (US Patent Number 9,008,762 B2, of record), hereinafter Brockway, and further in view of Kremliovsky et al. (US Patent Application Publication 2007/0219453 A1, of record), hereinafter Kremliovsky, as applied to claims 4 and 24 above, and further in view of van Dam et al. (US Patent Application Publication 2004/0215238 A1, of record), hereinafter van Dam. 
Claims 4 and 24 are obvious over Hahn in view of Sarkar, Brockway, and Kremliovsky as indicated above. Regarding claims 6 and 26, Hahn in view of Sarkar, Brockway, and Kremliovsky fails to disclose wherein the circuitry is further configured to calculate an atrial conduction velocity based on the calculated characteristic of the stored P-wave. van Dam teaches a system for determining cardiac condition. van Dam teaches it is known to calculate an atrial conduction velocity of the stored signals in order to determine the condition of the heart (van Dam, par. [0014]; Figure 8: flowchart showing velocity characteristics calculation 204 after signal collection 201). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use atrial conduction velocity calculation as taught by van Dam with the pacing therapy as taught by Hahn, because atrial conduction velocity can be used to determine the condition of the heart in order to determine what form of pacing therapy is required (Hahn, par. [0102]: lines 2-11).
Claims 6 and 26 are obvious over Hahn in view of Sarkar, Brockway, Kremliovsky, and van Dam as indicated above. Regarding claims 7 and 27, Hahn fails to disclose wherein the circuitry is further configured to calculate an indication of a likelihood of atrial fibrillation or stroke based on the characteristic of the stored P-wave. Brockway teaches a method and apparatus for identifying cardiac risk using a cardiac-based metric (i.e. a quality score). Brockway teaches it is known to calculate an indication of a likelihood of atrial fibrillation or stroke based on the characteristic of the P-wave in order to determine the condition of the heart (Brockway, Col. 12: lines 28-36). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al. (US Patent Application Publication 2016/0213270) teaches a method and medical device for detecting a cardiac event. Cao teaches it is known to compare P-waves to each other. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792